Title: From George Washington to Alexander Hamilton, 30 January 1795
From: Washington, George
To: Hamilton, Alexander


        
          Philada 30th Jany 1795.
        
        Presuming the legality of the propositions contained in your Letters of the 24th & 25th Instant, I consent that you give an

eventual instruction to our Minister at the Hague to postpone the instalment of a Million of Florins, to become due on the first of June next on account of the Dutch Debt; and I also consent, that you cause to be allowed for charges upon the last Loan of 3,000,000. of florins obtained at Amsterdam, four and an half per Cent.
        
          Go. W——n
        
      